Citation Nr: 1756410	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder other than PTSD, to include schizophrenia.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for vertigo.




REPRESENTATION

Veteran represented by:	Stacey Clark, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and July 2015 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Veteran requested a hearing before a Veterans Law Judge at her local VA office, but in February 2017, she withdrew her hearing request. 

Although the Veteran initially filed a claim for a psychiatric disorder other than PTSD, to include schizophrenia, the Veteran has also been diagnosed with depression and anxiety.  To afford the Veteran the broadest possible scope for her claim of entitlement to a psychological disorder, the issue has been recharacterized accordingly.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

All issues, including the two reopened claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2007 decision, the Board denied the Veteran's claim of service connection for headaches and for service connection for a psychiatric disorder other than PTSD, to include schizophrenia.

2.  Evidence associated with the claims file since the February 2007 Board decision is new to the record and relates to unestablished facts necessary to substantiate the merits of the service connection claims for headaches and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

2.  New and material evidence has been received to reopen the claim of service connection for headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims service connection for headaches and service connection for a psychiatric disorder other than PTSD, to include schizophrenia, was denied by the RO in a September 2003 rating decision.  The Veteran appealed the decision to the Board.  By a February 2007 decision, the Board denied both issues.  As Board decisions are final when issued, the Board decision became final at that time.  38 U.S.C. § 7104(b) (2012), 38 C.F.R. § 20.1100 (2017).

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2007 Board decision, new evidence has been received, including VA buddy statements, a service treatment record and articles submitted by the Veteran, and private medical reports.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claims, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claims for service connection.  See Shade supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for headaches is reopened and, to this extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection an acquired psychiatric disorder is reopened and, to this extent, the appeal is granted.


REMAND

The Veteran asserts that while in service, she was given medication which was used to prevent the contraction of malaria.  She contends that the use of the medication caused her claimed disabilities.  

Regarding the reopened claim for service connection for headaches, the reopened claim for service connection for an acquired psychiatric disorder, and her claim for service connection for vertigo, the Veteran has submitted a private medical opinion from February 2016 in support of her claimed conditions.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists for the claims noted above, and the Board finds that VA examinations and medical opinions are warranted to determine if any current headaches, acquired psychiatric and/or vertigo disabilities are related to the Veteran's military service.

Regarding the claim for service connection for tinnitus, the Veteran was afforded a VA examination in June 2015.  The VA examiner opined that tinnitus was less likley than not caused by or a result of military noise exposure.  The VA examiner stated that there was no evidence in the file to support the claim but provided no further rationale.  The Board finds that a remand is necessary to fully and fairly adjudicate the issue as the VA medical opinion does not reflect adequate consideration of the evidence, to include the Veteran's lay statements.  As such, remand for a new examination and opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request from the service department, the National Personnel Records Center (NPRC), and any other appropriate facility, copies of the Veteran's service treatment records distinctly requesting records using both her maiden name, which was used when she entered service, and her married name, which was used at separation.  

If any requested records are unavailable, annotate the file and notify the Veteran.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, preferably an ear, nose, and throat professional, for her claimed headaches, vertigo and tinnitus disabilities.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified headaches, vertigo and tinnitus disabilities had its clinical onset during or is otherwise related to the Veteran's active service. 

In rendering an opinion, the examiner should note the service treatment record, dated in September 1992 from the House of the Good Samaritan reflecting complaints of headaches while in service, lay statements from the Veteran's family and friend indicating that the Veteran did not suffer from headaches prior to entrance into service, the June 2015 VA medical note from N.T-J., the February 2016 private medical report from Dr. R.N., and the articles submitted by the Veteran regarding the drug Mefloquine.   The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional (psychiatrist or psychologist) to determine the nature and etiology of any current psychiatric disorders.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disorders are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder had its clinical onset during or is otherwise related to the Veteran's active service. 

In rendering an opinion, the examiner should note the June 2015 VA medical note from N.T-J., the February 2016 private medical report from Dr. R.N., and the articles submitted by the Veteran regarding the drug Mefloquine.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


